DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10, 15, 16, and 18-21 are directed to inventions non-elected without traverse.  Accordingly, claims 8-10, 15, 16, and 18-21 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Cohen on January 6, 2022.
The application has been amended as follows:
1.	A delivery device comprising:
a central elongate structure;
an annular member extending radially around the central elongate structure, a distal portion of the annular member being configured to telescope relative to a proximal portion of the annular member;
a sheath configured to slide over the central elongate structure;
a plurality of tethers extending through the central elongate structure;
a tether cutter positioned within the sheath and configured to cut the plurality of tethers upon activation; 
a handle connected to the central elongate structure; and 
a control on the handle configured to activate the tether cutter.
2.	The delivery device of claim 1, wherein the annular member includes a plurality of pockets extending radially around the central elongate structure, each of the tethers including a feature on a distal end thereof configured to fit within a pocket of the plurality of pockets to hold the tether in place.
Claims 3, 8-10, 15, 16, and 18-21 are canceled.
Allowable Subject Matter
Claims 1, 2, 4-7, 11-13, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an annular member as claimed having a distal portion configured to telescope relative a proximal portion.  Keidar et al. (“Keidar” US 20090093877) discloses the closest prior art, showing a plurality of tether 108 and a tether cutter 116 that is energized by a circuit, caught the tether cutter 116 to heat and cut the tethers 108 as described in [0063-0064] to release the annuloplasty ring from the template 106.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771